PER CURIAM.
Appeal from a decision of the Commissioner of Patents, sustaining a decision of the Board of Examiners in Chief and awarding priority of invention to Rattig and Goodrum, the appellees herein.
Appellant has taken no testimony and therefore is restricted to his filing date.. The Examiner of Interferences found that, prior to the filing date of appellant, the appellees, through the American Telephone & Telegraph Company in Boston, Mass., installed an experimental apparatus responding to the four counts of this issue, which relate to an automatic telephone system in which a coin is deposited to permit the beginning of a conversation, and additional coins deposited at intervals to permit the continuation of the conversation. “This apparatus,” according to the finding of the Examiner of Interferences, “was subjected to a thorough test, being operated by a number of persons, some of whom made several hundred connections. It failed to establish the required connection only in one or two instances, and these were accounted for by a faulty adjustment of a switch.” Notwithstanding this finding, the Examiner expressed a doubt as to whether reduction to practice had been established. The Board and the Commissioner, entertaining no doubt on this point, reversed the Examiner, and awarded priority to Eattig and Goodrum.
We have given careful consideration to the brief and argument in behalf of Andersen, but are so convinced of the correctness of the conclusion of the Patent Office that we affirm the decision, for tire reasons stated by the Commissioner and Board.
Affirmed.